Case: 21-2029   Document: 35     Page: 1   Filed: 04/13/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                   LEROY ALFORD,
                   Claimant-Appellant

                            v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                       2021-2029
                 ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 20-7593, Judge Grant Jaquith.
                 ______________________

                 Decided: April 13, 2022
                 ______________________

    LEROY ALFORD, Temple Hills, MD, pro se.

     IN KYU CHO, Commercial Litigation Branch, Civil Divi-
 sion, United States Department of Justice, Washington,
 DC, for respondent-appellee. Also represented by BRIAN M.
 BOYNTON, CLAUDIA BURKE, MARTIN F. HOCKEY, JR;
 AMANDA BLACKMON, Y. KEN LEE, Office of General Counsel,
 United States Department of Veterans Affairs, Washing-
 ton, DC.
                 ______________________
Case: 21-2029    Document: 35      Page: 2    Filed: 04/13/2022




 2                                     ALFORD   v. MCDONOUGH




     Before DYK, REYNA, and TARANTO, Circuit Judges.
 PER CURIAM.
    Veteran Leroy Alford appeals from an order of the
 United States Court of Appeals for Veterans Claims (“Vet-
 erans Court”) denying his petition for a writ of mandamus.
 We affirm.
                        BACKGROUND
     The appellant, veteran Leroy Alford, served in the
 United States Air Force from 1982 to 2006. In June 2010,
 Mr. Alford applied for Department of Veterans Affairs
 (“VA”) Vocational Rehabilitation and Employment
 (“VR&E”) benefits. The Vocational Rehabilitation and Em-
 ployment (subsequently renamed “Veteran Readiness and
 Employment”) program is intended to “provide [] all ser-
 vices and assistance necessary to enable veterans with ser-
 vice-connected    disabilities   to    achieve    maximum
 independence in daily living and, to the maximum extent
 feasible, to become employable and to obtain and maintain
 suitable employment.”       38 U.S.C. § 3100; 38 C.F.R.
 §§ 21.1(a), 21.70. Thereafter, Mr. Alford received VR&E
 benefits until April 22, 2016, when he was notified that his
 benefits had been discontinued because he “ha[d] not pur-
 sued the rehabilitation services outlined in [his rehabilita-
 tion] plan and [had] not respond[ed] to [the VA’s]
 attempt[s]” to contact him. S.A. 64–65.
     On May 18, 2016, Mr. Alford requested administrative
 review of the discontinuance, disputing the contention that
 he had not responded to attempted contacts by the VA and
 asserting that he had been “pursuing development of a
 business plan.” S.A. 63. The following month, he filed a
 claim with the VA Regional Office (“RO”), seeking a rever-
 sal of the discontinuance based on “Clear and Unmistaka-
 ble Error (CUE).” S.A. 61. The RO processed Mr. Alford’s
 claim as a notice of disagreement with the discontinuance
Case: 21-2029     Document: 35     Page: 3    Filed: 04/13/2022




 ALFORD   v. MCDONOUGH                                       3



 decision. Upon review of his claim, the RO upheld the dis-
 continuance, advising Mr. Alford that he would need to re-
 apply for VR&E benefits.
     Mr. Alford appealed the RO’s decision to the Board of
 Veterans’ Appeals (“Board”) on July 28, 2017. The Board
 held a hearing on February 4, 2019, and on June 3, 2019,
 remanded the matter to the RO for further factual develop-
 ment. On December 1, 2020, Mr. Alford was notified that
 his case had returned to the Board post-remand and that a
 new Veterans Law Judge (“VLJ”) at the Board had been
 assigned to his matter. The new VLJ held a hearing on
 July 7, 2021, and Mr. Alford’s appeal remains pending be-
 fore the Board.
     While Mr. Alford’s CUE claim was pending before the
 Board, Mr. Alford submitted a request for equitable relief
 to the Secretary. Pursuant to 38 U.S.C. § 503(a), equitable
 relief may be available if the Secretary of the VA deter-
 mines that a veteran has been denied benefits due to an
 administrative error. Mr. Alford asserted that his VR&E
 benefits had been discontinued as a result of administra-
 tive error. The VA acknowledged that Mr. Alford had filed
 a request for equitable relief, but because Mr. Alford’s ap-
 peal of the discontinuation of his VR&E benefits was still
 pending before the Board, the VA stayed consideration of
 the request for equitable relief.
     While both the Board appeal and request for equitable
 relief were pending, Mr. Alford filed a petition for a writ of
 mandamus from the Veterans Court (“the petition”), seek-
 ing to compel a decision on his Board appeal and request
 for equitable relief. On February 26, 2021, the Veterans
 Court denied the petition. See Alford v. McDonough,
 No. 20-7593 (Vet. App. Feb. 26, 2021). The court explained
 that it could not issue a writ of mandamus to the Secretary
 as to the request for equitable relief because it was outside
 of the court’s appellate jurisdiction. With respect to the
 Board appeal, the court held that Mr. Alford was not
Case: 21-2029    Document: 35      Page: 4    Filed: 04/13/2022




 4                                     ALFORD   v. MCDONOUGH



 entitled to a writ of mandamus under the law. Specifically,
 the court found that Mr. Alford had not established undue
 delay by the Board in deciding his appeal. Mr. Alford ap-
 peals to this court. We have jurisdiction under 38 U.S.C.
 § 7292(a).
                         DISCUSSION
                               I
     Our jurisdiction to review decisions of the Veterans
 Court under 38 U.S.C. § 7292 is limited. We have jurisdic-
 tion to “decide all relevant questions of law, including in-
 terpreting constitutional and statutory provisions.”
 § 7292(d)(1). “Except to the extent that an appeal . . . pre-
 sents a constitutional issue,” we “may not review (A) a chal-
 lenge to a factual determination, or (B) a challenge to a law
 or regulation as applied to the facts of a particular
 case.” § 7292(d)(2). We have held that these limitations
 apply equally to but do not “insulate from our review [the
 Veterans Court’s] decisions under the All Writs Acts
 [“AWA”], 28 U.S.C. § 1651(a).” Lamb v. Principi, 284 F.3d
 1378, 1381–82 (Fed. Cir. 2002). That is, this court has ju-
 risdiction to review the Veterans Court’s decision “whether
 to grant a mandamus petition that raises a non-frivolous
 legal question.” Beasley v. Shinseki, 709 F.3d 1154, 1158
 (Fed. Cir. 2013).
     “The remedy of mandamus is a drastic one, to be in-
 voked only in extraordinary situations.” Kerr v. U.S. Dist.
 Ct. for N. Dist. of Cal., 426 U.S. 394, 402 (1976). For any
 court to grant a writ of mandamus, three requirements
 must be satisfied: (1) the petitioner “must have no other
 adequate means to attain” the desired relief; (2) the peti-
 tioner must show that the right to the relief is “clear and
 indisputable”; and (3) exercising its discretion, the issuing
 court must decide that the remedy “is appropriate under
 the circumstances.” Cheney v. U.S. Dist. Ct. for D.C., 542
 U.S. 367, 380–81 (2004) (internal quotation marks, altera-
 tions, and citations omitted). Where the petitioner seeks
Case: 21-2029     Document: 35      Page: 5    Filed: 04/13/2022




 ALFORD   v. MCDONOUGH                                       5



 relief from “unreasonable delay” in VA proceedings, see 38
 U.S.C. § 7261(a)(2) (providing that the Veterans Court may
 “compel action of the Secretary unlawfully withheld or un-
 reasonably delayed”), the Veterans Court must also con-
 sider the factors articulated in Telecommunications
 Research & Action Center v. FCC (TRAC), 750 F.2d 70, 79
 (D.C. Cir. 1984). 1 See Martin v. O’Rourke, 891 F.3d 1338,
 1348 (Fed. Cir. 2018). We review denial of a petition for a
 writ of mandamus for abuse of discretion. See Lamb, 284
 F.3d at 1384.




    1     The six TRAC factors are:
          (1) [T]he time agencies take to make deci-
          sions must be governed by a ‘rule of reason’;
          (2) where Congress has provided a timeta-
          ble or other indication of the speed with
          which it expects the agency to proceed in
          the enabling statute, that statutory scheme
          may supply content for this rule of reason;
          (3) delays that might be reasonable in the
          sphere of economic regulation are less tol-
          erable when human health and welfare are
          at stake; (4) the court should consider the
          effect of expediting delayed action on
          agency activities of a higher or competing
          priority; (5) the court should also take into
          account the nature and extent of the inter-
          ests prejudiced by delay; and (6) the court
          need not find ‘any impropriety lurking be-
          hind agency lassitude’ in order to hold that
          agency action is unreasonably delayed.
 Martin v. O’Rourke, 891 F.3d 1338, 1344–45 (Fed. Cir.
 2018) (quoting TRAC, 750 F.2d at 80).
Case: 21-2029     Document: 35      Page: 6   Filed: 04/13/2022




 6                                      ALFORD   v. MCDONOUGH



                               II
      The Veterans Court did not abuse its discretion or com-
 mit legal error in denying Mr. Alford’s petition. Mr. Alford
 has not demonstrated entitlement to mandamus relief on
 the basis of undue delay by the Board. The Veterans Court
 properly applied the TRAC factors in assessing whether
 Mr. Alford was entitled to a writ compelling the VA to pro-
 cess his claims. Taken together, the Veterans Court found
 the TRAC factors weighed against issuing a writ because
 the Board was processing Mr. Alford’s appeal and the delay
 was “the unavoidable result of ‘practical realities of the
 burdened veterans’ benefits system.’” S.A. 4 (quoting Mar-
 tin, 891 F.3d at 1347). We see no abuse of discretion or
 legal error in that result.
     Although we deny mandamus relief, we do note that it
 has taken an exceptionally long time for the Board to fi-
 nally resolve Mr. Alford’s appeal. It has been more than
 six years since Mr. Alford filed. We assume that the Board
 will act promptly in deciding Mr. Alford’s appeal.
     It also was proper for the Veterans Court to deny man-
 damus relief as to Mr. Alford’s request for equitable relief,
 since mandamus relief is only available “in aid of the juris-
 diction already possessed by a court,” see Cox v. West, 149
 F.3d 1360, 1363 (Fed. Cir. 1998) (quotation marks omit-
 ted), and the Veterans Court lacks appellate jurisdiction
 over requests to the VA for equitable relief, see Burris v.
 Wilkie, 888 F.3d 1352, 1357–58 (Fed. Cir. 2018).
     Finally, Mr. Alford also asks this court to vacate the
 Veterans Court decision and issue a decision on the merits
 of his claims “de novo.” Appellant’s Inf. Br. at 3. But the
 AWA does not expand our jurisdiction to consider the ap-
 plication of law to facts, see Cox, 149 F.3d at 1363 (“[The
 Act] provides for the issuance of writs ‘in aid of’ the juris-
 diction already possessed by a court.”), and in any event,
 mandamus in these circumstances is not a mechanism for
 rendering a merits decision, see Bankers Life & Cas. Co. v.
Case: 21-2029     Document: 35       Page: 7   Filed: 04/13/2022




 ALFORD   v. MCDONOUGH                                        7



 Holland, 346 U.S. 379, 383 (1953) (“The office of a writ
 of mandamus [may not] be enlarged to actually control the
 decision of the trial court rather than used in its traditional
 function of confining a court to its prescribed jurisdic-
 tion.”); Lamb, 284 F.3d at 1384 (explaining that a writ
 of mandamus cannot be used as a substitute for an appeal).
                         AFFIRMED
                             COSTS
 No costs.